

116 HR 9010 IH: To direct the Secretary of Transportation to carry out a study on the feasibility of certain transit options in the Campbellton Road transportation corridor in Atlanta, Georgia, and for other purposes.
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9010IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. Hall introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to carry out a study on the feasibility of certain transit options in the Campbellton Road transportation corridor in Atlanta, Georgia, and for other purposes.1.Campbellton Road transportation corridor study(a)In generalThe Secretary of Transportation shall conduct a study on the feasibility of transit options in the Campbellton Road transportation corridor in Atlanta, Georgia.(b)ContentsIn carrying out the study under subsection (a), the Secretary shall determine—(1)the feasibility of a light rail transit, heavy rail transit, or bus rapid transit project in the Campbellton Road transportation corridor and the extent to which such project will assist in transforming such corridor of established neighborhoods and businesses into a vibrant, pedestrian-friendly, mixed-use community and how such project could incentivize major redevelopment efforts at Greenbriar Mall and Fort McPherson; and (2)whether and which mode of transportation, light rail transit, heavy rail transit, or bus rapid transit, would best serve one of Atlanta, Georgia’s busiest bus routes.(c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and publish in the Federal Register, a report containing the results of the study under subsection (a). 